DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 29th October 2021.  Claim(s) 1-2, and 4-7 and were amended; No Claim(s) were cancelled; and Claim(s) 9-13 were newly added; therefore, Claim(s) 1-13 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (EP) 15192480.0 filed on 2nd  November, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021; 04/24/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6-8) with respect to the rejection of the Claim(s)  

Allowable Subject Matter
Independent Claims 1 and 6-7; and Dependent Claims 2-5, and 8-13, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed amended limitations “at least one of the first electrode or the second electrode being is electrically insulated from the gap by at least one dielectric layer, wherein at least one of the first electrode arrangement or the second electrode arrangement is partitioned into a plurality of sections interconnected by respective fuse portions, wherein: the first electrode arrangement comprises a plurality of rows of first electrodes, the first electrodes in each row being interconnected by respective first fuse portions; and the second electrode arrangement comprises a plurality of columns of second electrodes, the second electrodes in each column being interconnected by respective second fuse portions different from the first fuse portions, wherein each row and column is individually addressable”, in combinations in the claims, are neither anticipated nor found obvious over the art of record.  
Claim 6, essentially the same as Claim 1 and refers to an ultrasound probe comprising the ultrasound transducer array of Claim 1.  Therefore Claim 6 is allowed for the same reasons as applied to Claim 1 above.
Claim 7 essentially the same as Claim 1 and refers to an ultrasound system comprising the ultrasound transducer array of claim l, or the ultrasound probe;  further comprising a power supply 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645